Citation Nr: 1604092	
Decision Date: 02/04/16    Archive Date: 02/11/16

DOCKET NO.  15-10 738	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, California


THE ISSUE

Whether the Veteran's annual countable income is excessive for establishing entitlement to nonservice-connected pension, based on aid and attendance, without dependents, from January 7, 2013.


ATTORNEY FOR THE BOARD

A. Lindio, Counsel


INTRODUCTION

The Veteran served on active duty from January 1943 to March 1946.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a rating decision issued in May 2013 by the Department of Veterans Affairs (VA) Regional Office (RO) Pension Management Center in St. Paul, Minnesota.  

In his April 2015 substantive appeal, the Veteran requested a hearing before a Veterans Law Judge at the RO.  Thereafter, in an August 2015 report of contact, he withdrew the request.  See 38 C.F.R. § 20.704(d).

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2015).  38 U.S.C.A. § 7107(a)(2) (West 2014).


FINDING OF FACT

From January 7, 2013, the Veteran has had an annual countable income that exceeded the applicable maximum nonservice-connected pension rate for aid and attendance payable to a veteran without dependents.


CONCLUSION OF LAW

From January 7, 2013, the Veteran's countable income exceeded the maximum annual pension rate (MAPR); the criteria for entitlement to nonservice-connected pension benefits for aid and attendance have not been met. 38 U.S.C.A. § 1521 (West 2014); 38 C.F.R. §§ 3.23, 3.271, 3.272 (2015).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  VA's Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations impose obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 2014); 38 C.F.R §§ 3.102, 3.156(a), 3.159, 3.326(a) (2015).  

The RO requested that the Veteran provide information regarding his income in a January 2013 letter.  That letter also included notice of information necessary to substantiate his claim for nonservice-connected pension benefits, as well as his and VA's respective responsibilities in obtaining such evidence and information.  Furthermore, in a March 2013 letter, the RO provided additional information specific to supporting a claim based on aid and attendance and requested clarification regarding the income information provided the Veteran.  Also, in conjunction with the Veteran's May 2013 claim denial letter, the RO again informed the Veteran of his ability to provide additional evidence to support his claim.

The Veteran responded to the information requests by submitting evidence, to include an April 2013 Medical Expense Report.  He had also provided a February 2013 report regarding home healthcare aid.  As will be explained below, the Veteran has provided information regarding his income sources and levels in records associated with the claims file, sufficient to make a decision on this claim, for the period from February 5, 2013.  Additional efforts to assist or notify the Veteran in accordance with the VCAA would serve no useful purpose.  The law as mandated by statute, and not the evidence, is dispositive of this claim; the VCAA is not applicable.  See Mason v. Principi, 16 Vet. App. 129 (2002), (citing Smith (Claudus) v. Gober, 14 Vet. App. 227 (2000), aff'd, 281 F.3d 1384 (Fed.Cir.2002)); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (remands which would only result in unnecessarily imposing additional burdens on VA with no benefit flowing to the appellant are to be avoided).    

II. Nonservice-Connected Pension Claim

The Veteran claims that nonservice connected pension for aid and attendance is warranted.  The Veteran's claim was received on January 7, 2013 (as noted in the January 2013 VCAA letter and the February 2015 statement of the case).

A veteran who meets wartime service requirements and who is in need of aid and attendance is entitled to a rate of pension set by law, reduced by the amount of his countable income. 38 U.S.C.A. § 1521; 38 C.F.R. § 3.23.  Thus, in order to receive pension, the specified wartime service, aid and attendance, and income requirements must all be met.  See 38 U.S.C.A. § 1521.  

Generally, in order to establish the wartime service requirement, a veteran must have served on active military duty during a period of war for 90 days or more and is permanently and totally disabled from nonservice-connected disability not the result of the Veteran's willful misconduct.  Also, if the Veteran is in need of regular aid and attendance, the annual rate of pension payable to the Veteran shall be reduced by the amount of the Veteran's annual income.  38 U.S.C.A. § 1521; 38 C.F.R. § 3.3(a)(3).  

The period of war for World War II is from December 7, 1941 to December 31, 1946.  38 C.F.R. § 3.2.  The Veteran had verified active military service from January 1943 to March 1946.  As such, the Board finds that the Veteran served on active duty for more than 90 days during a period officially recognized as a period of war. 

The Veteran submitted a November 2012 Examination for Housebound Status or Permanent Need for Regular Aid and Attendance report, the Veteran's private medical provider reported that the Veteran had degenerative joint disease and congestive heart failure.  The provider reported that the Veteran's shortness of breath and knee pain restricted the Veteran's activities/functions.  

In a May 2013 rating decision, the RO found that the Veteran needed daily assistance in performing activities of daily living.  In the May 2013 notification letter, the RO further found that the Veteran's income exceeded the maximum annual limit set by law for disability pension at the aid and attendance rate.

The Board finds that regardless of whether the Veteran is permanently and totally disabled from nonservice-connected disability and in need of aid and attendance, his claim would still fail since his countable family income has exceeded the maximum rate possible, at least from January 7, 2013 to the present.  

In regards to income, the Veteran's countable income cannot be in excess of the Maximum Annual Pension Rate (MAPR) specified in 38 C.F.R. § 3.23.   38 U.S.C.A. § 1521(a),(b); 38 C.F.R. § 3.3(a)(3).  The MAPR is published in Appendix B of VA Manual M21-1 (M21- 1) and is to be given the same force and effect as published in VA regulations. 38 C.F.R. § 3.21. 

The Veteran's current claim was received by VA on January 7, 2013.  Over the course of the appeal, the Veteran's MAPR - for aid and attendance without dependents would range from $20,795 (in effect at the date of the January 2013 claim - established on December 1, 2012), to $21,107 (established on December 1, 2013), and finally to $21,466 (effective from December 1, 2014).  

For the initial determination of eligibility for nonservice-connected pension, the claim must be considered for the 12-month annualization period beginning the month following the date of receipt of the claim, or February 2013.  See 38 C.F.R. §§ 3.31, 3.273.  Countable income consists of payments of any kind from any source received during a 12-month annualization period (e.g., a year), unless specifically excluded.  Countable income expressly includes gross salary or wages of the Veteran. Social Security Administration (SSA) and VA benefits also constitute countable income, as they are not specifically excluded. See 38 C.F.R. §§3.271, 3.272.  

Specifically excluded for countable income purposes includes, income such as welfare benefits.  Relevant to this case, unreimbursed medical expenses paid within the 12 month annualization period are excluded from income, if: (i) They were or will be paid by a veteran or spouse for medical expenses of the veteran, spouse, children, parents and other relatives for whom there is a moral or legal obligation of support; (ii) They were or will be incurred on behalf of a person who is a member or a constructive member of the veteran's or spouse's household; and (iii) They were or will be in excess of 5 percent of the applicable MAPR(s) for the veteran (including increased pension for family members but excluding increased pension because of need for aid and attendance or being housebound) as in effect during the 12-month annualization period in which the medical expenses were paid.  38 C.F.R. § 3.272(g).  

Per his initial January 2013 application, the Veteran only reported $1,551 per month in Social Security Administration (SSA) benefits and $500 in other monthly income.  He indicated that these were his only sources of income.  

However, in an April 2013 statement, the Veteran reported monthly income of $1,038.69 in Ccsf retired employee benefits ($12,464.28 per year), $1,551 in US Treasury (SSA) ($18,612 per year), and $595 in SEIU benefits ($7,140 per year).  The Ccsf and SEIU benefits were verified by the bank statement provided by the Veteran in April 2013.  

The RO verified with SSA that the Veteran was actually in receipt of monthly SSA benefits of $1,678.90 (effective December 2012) or $20,136 per year,  
$1,703.90 (effective December 2013) or $20,446.80 per year, and $1,732.90 (effective December 2014) or $20,794 per year.

For the annualized year, starting the month following the receipt of the Veteran's January 2013 application (from February 2013 to January 2014), the Veteran's SSA benefits equaled 11 months x $1,678.90 (2012 SSA benefits) = $18,467.90 + $1,703.90 (1 month of 2013 SSA benefits) for a total of $20,171.80.  For this annualized year, $20,171.80 SSA benefits + $12,464.28 Ccsf benefits + $7,140 SEIU benefits = $39,776.08 in income from February 2013 to January 2014.   

For the next annualized year (from February 2014 to January 2015), the Veteran's SSA benefits equaled 11 months x $1,703.90 (2013 SSA benefits) = $18,742.60 + $1,732.90 (1 month of 2014 SSA benefits) for a total of $20,475.80 SSA benefits.  For this year, $20,475.80 SSA benefits + $12,464.28 Ccsf benefits + $7,140 SEIU benefits = $40,080.08 in income from February 2014 to January 2015.   

For the most recent annualized year (from February 2015 to January 2016), the Veteran's SSA benefits equaled 11 months x $1,732.90 (2014 SSA benefits) = $19,061.90 + $X (1 month of 2016 SSA benefits - a number not of record but presumably higher than the $1,732.90 established for 2015).  As such, the Veteran's SSA total for this period is at least a total of $20,794.80 (or 12 months at the 2015 SSA rate), which is presumably slightly less than the Veteran would have received 11 months at the 2015 SSA rate plus 1 month at the 2016 SSA rate.  Therefore, for this year, the Veteran had (a minimum of) $20,794.80 SSA benefits + $12,464.28 Ccsf benefits + $7,140 SEIU benefits = a minimum of $40,399.08 in income from February 2015 to January 2016.   

The Veteran's incomes of $39,776.08 (from February 2013 to January 2014), $40,080.08 (from February 2014 to January 2015), and $40,399.08 (from February 2015 to January 2016) are each in excess of the relevant MAPRs for aid and attendance without dependents of $20,795 (in effect at the date of the January 2013 claim - effective from December 1, 2012), $21,107 (in effect as of December 1, 2013), and even $21,1466 (effective December 1, 2014) .  

However, the Veteran has put forth unreimbursed medical expenses to be deducted from his countable income.  As noted above, to be deducted, medical expenses must exceed 5% of MAPR or $623 (effective December 1, 2012), $632 (from December 1, 2013), or $643 (effective December 1, 2014).    

The Veteran has reported multiple medical expenses.  In a January 2013 report, he reported paying out of pocket $700 per month for home care ($8,400 a year).  In a January 2013 countable income report, the Veteran reiterated paying $700 per month in home care, and further reported $80 per month for health insurance premium, $86 per month for Medicare premium, $75 per month in prescriptions, for a total reimbursed health costs of $11, 292 per year [or for the sake of clarity ($700 home care + $80 health insurance + $86 Medicare + $75 prescriptions) x 12 months = $11,292].

Based on that January 2013 report of $11,292 in unreimbursed medical expenses alone, the Veteran's expenses exceed the $623 (effective December 1, 2012), $632 (from December 1, 2013), or $643 (from December 1, 2014) necessary to deduct medical expenses.  For ease of calculation, the Board will only reduce the Veteran's unreimbursed medical expenses by the lowest of the possible 5% of MAPRs - for a reduction in unreimbursed medical expenses of $623.  Such a reduction from the Veteran's January 2013 expense report results in unreimbursed medical expenses of $10,669.  This is the lowest possible unreimbursed medical expenses calculation within this decision.  Hereafter, the Board will be adding the Veteran's additionally reported medical expenses.

In an April 2013 Medical Expense Report, under itemization of medical expenses, the Veteran reported paying $75 per month for Medicare Part B, for a total of $900 per year.  The next possible annual unreimbursed medical expense total is $900 in Medicare Part B + $10,669 (calculated in the above paragraph) = $11,569.

Also in the April 2013 Medical Expense Report, under transportation, the Veteran reported transportation costs from April 2012 to December 2012 - the year prior to his January 2013 claim.  

In the April 2013 Medical Expense Report, the Veteran reported 12 instances of paying $55 for cab fare and 4 instances of paying $26.95 in cab fare, for a total of $767.80 in transportation costs. 

However, based on the separate cab transaction history report he submitted for cab fare, for 2012, he never paid more than $33.55 for a fare.  Furthermore, the costs ranged from $6.40 to $33.55.  Adding all the 2012 cab transactions of that report, the Veteran only paid $710.60 that year for cab fare.  

Also, based on the transaction report, from the January 7, 2013 date of claim, the Veteran had cab fares totaling $99.85.

The Board further notes that the Veteran also submitted a list of 2012 office visits he made to his private medical provider.  However, when the list of office visits is compared to his list of cab fares, only 3 of his visits correspond to dates that the Veteran incurred cab fares, with costs of $27.50 (October 16, 2012), $25.85 (July 31, 2012), and $27.50 (July 27, 2012), for a total of $80.85.

The Veteran's reports of transportation costs are questionable given the above discrepancies.  Also, the majority of his reports were for the year prior to his current claim.  Generally, unreimbursed medical expenses made in the prior year are not considered in conjunction with determining countable income within a later 12 month annualization.  38 C.F.R. § 3.272.  Also, to be clear, under 38 CFR 3.660(b), benefits may not be authorized for any period prior to the date of receipt of a new claim.  However, solely for the sake of argument, the Board will consider his highest report for 2012 of $767.80, and extrapolate it to the next years.  As such, his next possible annual unreimbursed medical expense total would be for $767.80 cab fare + $11,569 = $12,336.80.

As noted above, the Veteran's annual income totals had been $39,776.08 (February 2013 to January 2014), $40,080.08 (February 2014 to January 2015), and at least $40,399.08 (February 2015 to January 2016).   The Board notes that $39,776.08 - $12,336.80 (annual total unreimbursed medical expenses calculated in the above paragraph) = $27,439.28.  Also, $40,080.08 - $12,336.80 = $27,743.28 and the minimum possible of $40,399.08 - $12,336.80 = $28,062.28.  Each of these amounts is in excess of the possible MAPRs for aid and attendance without dependents of $20,795 (effective from December 1, 2012), $21,107 (effective from December 1, 2013), and $21,466 (December 1, 2014).

In his April 2015 VA Form 9, for the first time, the Veteran reported paying his daughter $6,000 a year (or $500 per month) to care for him.  Solely for the basis of argument, the Board will add this amount to the Veteran's annual total unreimbursed medical expenses and extrapolate the amounts back to the beginning of the Veteran's claim.  By doing so, the Board finds that his maximum annual unreimbursed medical expense total is $12,336.80 (annual total unreimbursed medical expenses calculated 2 paragraphs above) + $6,000 annual care costs for daughter = $18,336.80.  

Even if the Board were to accept this maximum possible annual unreimbursed medical expense total of $18,336.80 (calculated in the above paragraph), the Veteran's annual countable incomes would still be too high.  The Veteran's annual countable income at the lowest, for February 2013 to January 2014 is $39,776.08 - $18,336.80 = $21,439.28.  For (February 2014 to January 2015 the annual countable income would be $40,080.08 - $18,336.80 = $21,743.28.  Finally, for February 2015 to January 2016, it would be at a minimum of $40,399.08 - $18,336.80 = $22,062.28.  Each of one these annual countable incomes, which, for the sake of argument, have each taken into account the maximum possible annual unreimbursed medical expenses reported by the Veteran are still in excess of the applicable MAPRs for aid and attendance, without dependents, of $20,795 (effective from December 1, 2012), $21,107 (effective from December 1, 2013), and $21,446 (from December 1, 2014).

The Board notes that in his August 2013 notice of disagreement, the Veteran has argued that expenses such as the Veteran's house note and utilities should be excluded from his income.  As noted above, however, the law is clear on what can be excluded from income, which is set forth in 38 C.F.R. § 3.272.  Such expenses as described by the Veteran are not included in that list.

The only other argument made by the Veteran appears to be that he should be granted these benefits on an equity basis, due to his service to his country.  

There can be no doubt from review of the record that the Veteran rendered honorable and faithful service for which the Board is grateful.  However, the Board has carefully reviewed the record in depth and it has been unable to identify a basis upon which the benefit may be granted. The Board is bound by the law and is without authority to grant benefits on an equitable basis.  See 38 U.S.C.A. §§ 503, 7104; Harvey v. Brown, 6 Vet. App. 416, 425 (1994). The Board has decided this case based on its application of this law to the pertinent facts.  See Owings v. Brown, 8 Vet. App. 17 (1995), quoting Kelly v. Derwinski, 3 Vet. App. 171 (1992) (noting that the Court must interpret the law as it exists, and cannot extend benefits out of sympathy for a particular claimant).  Entitlement to nonservice-connected pension for aid and attendance, with no dependents, from January 7, 2013, is denied.

      (CONTINUED ON NEXT PAGE)




							
ORDER

From January 7, 2013, the Veteran's annual countable income is excessive and entitlement to nonservice-connected pension benefits for aid and attendance, without dependents, is denied.



____________________________________________
TANYA SMITH  
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


